Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Restwell Mattress Company d/b/a Restwell Mattress Factory,
(PTANs 5783260002, 5783260003)
Petitioner
Vv.
Centers for Medicare & Medicaid Services.
Docket Nos. C-10-490, C-10-491

Decision No. CR2194

Date: July 23, 2010

DECISION

I grant the motion of the Centers for Medicare & Medicaid Services (CMS) for summary
disposition and sustain the revocation of the Medicare supplier numbers of two locations
of Petitioner, Restwell Mattress Company d/b/a Restwell Mattress Factory, based on
Petitioner’s acknowledged failure to comply timely with the requirement that a CMS-
approved accrediting organization accredit them by October 1, 2009.

I. Applicable Law and Regulations

Section 1834(a)(20)(F)(i) of the Social Security Act (Act), 42 U.S.C. § 1395m(a)
(20)(F)(i), states that the Secretary of Health and Human Services “shall require suppliers
furnishing [Medicare supplies] . . . on or after October 1, 2009 . . . to have submitted to
the Secretary evidence of accreditation by an accreditation organization designated . . . as
meeting applicable quality standards... .”

CMS implemented this requirement through “supplier standards” at 42 C.F.R.
§ 424.57(c) that suppliers of “durable medical equipment, prosthetics, orthotics, and
supplies” (DMEPOS) (42 C.F.R. § 424.57(a)) must meet to maintain Medicare billing
2

privileges. As relevant here, supplier standard 22, which took effect October 2, 2006 (71
Fed. Reg. 48,354 (Aug.18, 2006)), provides:

(22) All suppliers of DMEPOS and other items and services must be
accredited by a CMS-approved accreditation organization in order to
receive and retain a supplier billing number. The accreditation must
indicate the specific products and services, for which the supplier is
accredited in order for the supplier to receive payment for those specific
products and services.

42 C.F.R. § 424.57(c)(22). CMS “will revoke a supplier’s billing privileges if it is found
not to meet” the supplier standards or other requirements in section 424.57(c). 42 C.F.R.
§ 424.57(e) (formerly § 424.57(d)).'

A supplier that has had its billing privileges revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of | year, but not greater than 3
years depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(d).

II. Undisputed Facts and Procedural History

Petitioner appeals two reconsideration decisions by a Medicare hearing officer with the
National Supplier Clearinghouse (NSC), a CMS contractor, dated January 27, 2010. The
hearing officer in both decisions sustained NSC’s October 9, 2009 decision to revoke the
Medicare supplier numbers for two of Petitioner’s locations” and to impose a one-year re-
enrollment bar, on the grounds that a CMS-approved accredited organization had not
accredited Petitioner by October 1, 2009, as section 1834(a)(20)(F)(i) of the Act and 42
C.F.R. § 424.57(c)(22) required. See CMS Ex. 2. The hearing officer found that

' Paragraph (e) of section 424.57 was previously designated paragraph (d) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph
(d); however, the redesignations have not yet been incorporated in the Code of Federal
Regulations. See 42 C.F.R. Ch. IV (Oct. 1, 2009) § 424.57, Editorial Note.

> Petitioner has a corporate office in St. Louis Park, Minnesota, and two business
locations that are the subject of the revocation actions, one in St. Louis Park, Minnesota
and one in Bloomington, Minnesota. P. Hearing Request (HR).

> NSC also revoked the supplier numbers on the ground that Petitioner failed to obtain
surety bonds for the two locations by October 2, 2009, as section 1834(a)(16)(B) of the
Act and 42 C.F.R. § 424.57(c)(26) and (d) required. CMS Ex. 1, at 20-21; CMS Ex. 2, at
1-3; P. Ex. 3. The hearing officer sustained that determination, finding that the surety
bonds Petitioner submitted to her were either not signed by Petitioner’s authorized or
(continued...)
3

Petitioner had not initiated the accreditation process until after the October 1, 2009
deadline. Among other things, the hearing officer cited a February 11, 2010 letter from
an accrediting organization, the Healthcare Quality Association on Accreditation
(AQAA) stating that Petitioner was “currently awaiting” site surveys required for
accreditation. CMS Ex. 2, at 10; P. Ex. 3, at 2, 5.

The two appeals were originally assigned to Administrative Law Judge (ALJ) Richard J.
Smith, who ordered them consolidated. ALJ Order in Lieu of Prehearing Conference
(Mar. 25, 2010). He determined that the case could be addressed in summary fashion in
the context of a CMS motion for summary disposition but left open the possibility of
convening an evidentiary hearing if needed. ALJ Smith set a schedule for submission of
CMS’s motion for summary judgment and supporting brief, Petitioner’s answer brief, and
CMS’s reply. The case was transferred to me pursuant to 42 C.F.R. § 498.44, which
permits a Member of the Departmental Appeals Board (Board) to be designated to hear
appeals taken under Part 498. CMS submitted a motion for summary judgment and a
supporting memorandum of law (CMS Br.) and four exhibits. Petitioner filed its answer
brief (P. Resp.) with no exhibits. CMS declined to submit a reply.

With its hearing request, Petitioner submitted 16 pages of documents that were not
designated as exhibits. I assign the following exhibit numbers to these documents: a
letter to Petitioner from the HQAA dated February 11, 2010, and three certificates of
accreditation dated January 26, 2010 (P. Ex. 1; 4 pages); two surety bonds (P.Ex. 2; 6
pages); the two NSC reconsideration decisions, dated January 27, 2010 (P. Ex. 3; 6
pages). Absent any objection to the admission of any exhibits, or any representation by
CMS that Petitioner’s exhibits constitutes new documentary evidence, the admission of
which is limited by 42 C.F.R. § 498.56(e), I admit both parties’ exhibits.

3(.. continued)

delegated official or were submitted after the date of the revocation. P. Ex. 3. Petitioner
has, however, submitted copies of surety bonds that were appropriately signed and
effective October 2, 2009, indicating that Petitioner had compliant surety bonds in place,
and CMS has not objected to their admission. P. Ex. 2. CMS does not allege that this
bond differs from the copy sent to the hearing officer on reconsideration. As Petitioner’s
failure to comply with the accreditation requirement suffices to authorize the revocation,
I base my decision sustaining the revocation solely on that ground and do not further
address the surety bond issue.
4

IIL. Issue, Findings of Fact, Conclusions of Law
A. Issue

The sole issue in this case is whether CMS is entitled to summary disposition on the
ground that the undisputed facts demonstrate that the revocation of Petitioner’s Medicare
billing privileges was legally authorized.

B. Applicable Standard
The Board stated the standard for summary judgment as follows:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . .. The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations

omitted). The role of an ALJ in deciding a summary judgment motion differs from the
ALJ’s role in resolving a case after a hearing. The ALJ should not assess credibility or
evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB
No. 2291, at 5 (2009).

C. Analysis

My findings and conclusions are in the italicized headings below supported by the
subsequent discussions.

1. CMS was authorized to revoke Petitioner's billing privileges based on
undisputed evidence that Petitioner was not accredited by October 1, 2009,
as 42 C.F.R. § 424.57(c)(22) required.

Petitioner does not dispute, and indeed concedes, that its two locations were not
accredited on October 1, 2010. Petitioner’s Vice President states the “re accreditation
process was initiated in October, 2009 [and] was completed January 26, 2010.” HR.
This concession is consistent with the record, which includes “three-year accreditation
5

award” certificates for Petitioner’s locations dated January 26, 2010. CMS Ex. 3, at 2-5;
P. Ex. 1. Petitioner’s Vice President attributes the tardy commencement of the
accreditation process to a mistaken belief that the two enrolled locations would not have
to demonstrate compliance with enrollment requirements until their enrollments were to
be renewed in March 2007. P. Resp. at 2. She states that Petitioner “became a Provider
in March, 2007” and that she “understood that there would be a three year renewal
process . . . [my target effort for renewal then would be March 2010." Id.; see 42
C.F.R. § 424.57(f) ([A] supplier “must renew its application for billing privileges every 3
years after the billing privileges are first granted.”). She states that she “had heard about
the Oct 1, 2009 date” but believed that, because “Restwell had been through the process
and expense so recently, it would not be applicable to us, so I thought.” P. Resp. at 2.
Meeting the October 1, 2009 requirement, she states, would have required beginning the
accreditation process some six months earlier. /d. Thus, no dispute exists that Petitioner
was not accredited when NSC revoked its billing privileges.

Petitioner’s showing of accreditation over three months after the revocation is not a
ground to reverse the revocation. The regulations require that a supplier “must meet and
must certify in its application for billing privileges that it meets and will continue to
meet’ the supplier standards. 42 C.F.R. § 424.57(c) (emphasis added). The preamble to
the regulations implementing the reconsideration and appeals process for suppliers whose
billing privileges are revoked explained:

When a Medicare contractor makes an adverse enrollment determination
(for example, enrollment denial or revocation of billing privileges) . . .
appeal rights are limited to provider or supplier eligibility at the time the
Medicare contractor made the adverse determination. . . . Accordingly, a
provider or supplier is required to furnish the evidence that demonstrates
that the Medicare contractor made an error at the time an adverse
determination was made, not that the provider or supplier is now in
compliance.

73 Fed. Reg. 36,448, 36,452 (June 27, 2008). Thus, CMS’s Medicare Provider Integrity
Manual (MPIM) provides that “evidence that demonstrates or proves that [the supplier or
provider] met or maintained compliance after the date of denial or revocation” must be
excluded from the hearing officer’s review. MPIM, ch. 10, § 19.A. Petitioner’s
demonstration that it received accreditation on January 26, 2010 shows no error in the
revocation of its supplier numbers on October 9, 2009. As the Board has explained, the

+ While the vice president describes Petitioner as a provider, Petitioner is a Medicare
supplier. “Supplier means a physician or other practitioner, or an entity other than a
provider, that furnishes health care services under Medicare.” 42 C.F.R. § 400.202. See
42 C.F.R. § 405.802 (A “supplier” includes a supplier of durable medical equipment
Prosthetics, orthotics, or supplies (DMEPOS).).
6

issue before me in a supplier revocation matter is whether the “substantive factual
findings underlying CMS’s revocation determination are incorrect.” A to Z DME, LLC,
DAB No. 2303, at 6 (2010). Given that Petitioner does not dispute that it was not
accredited on October 1, 2009 or at the time of revocation, CMS is entitled to summary
disposition sustaining the revocation on the basis of failure to comply with supplier
standard 22.

Petitioner’s Vice President makes what is essentially an appeal to equity. She states that
the loss of Petitioner’s Medicare business “would basically shut . . . down” a “65-year old
Minnesota small business” that pays all of its employees’ “medical, dental and life
insurance.” P. Resp. at 3. She states that Petitioner has a “crisp track record” in
providing Medicare supplies, such as electric beds, and “hope[s] you find . . . that we do
in fact deserve to continue doing business with Medicare; to serve their patients and
provide a great product.” Jd. While she “understand[s] there are people defrauding the
Medicare system, and . . . can see that the new standards were intended to wash out those
very people,” she states that “Restwell is not one of them” and “take[s] the privilege of
being a Provider of hospital beds very seriously.” Jd.

Given that Petitioner admittedly failed to comply with the requirement that it be
accredited by October 1, 2009, I have no authority to grant the equitable relief it seeks.
The regulations clearly authorize CMS to revoke Petitioner’s supplier numbers for its
ailure to meet the accreditation requirement. Section 424.57(e) states that CMS “will
revoke a supplier’s billing privileges if it is found not to meet” the supplier standards or
other requirements in section 424.57(c). See 18661CPayday.com, DAB No. 22839, at 13
(2009) (“[F]ailure to comply with even one supplier standard is a sufficient basis for
revoking a supplier’s billing privileges.”). One of the requirements that suppliers “must
meet” (section 424.57(c)) is the requirement, which became effective October 2, 2006,
that a CMS-approved accrediting organization accredit the supplier. Petitioner points to
no source of authority for me to waive that compliance requirement or grant an
exemption on equitable grounds, nor am I aware of one. It is well-established that ALJs
are bound by statute and regulations. See, e.g., Sentinel Medical Laboratories, Inc., DAB
No. 1762, at 9 (2001). Where a regulation speaks clearly on its face and applies to the
question before me, I am bound to follow it.

Finally, Petitioner’s reported failure to realize that it was subject to the accreditation
requirement is no ground for relief. As a Medicare supplier, Petitioner was charged with
knowing, and had constructive notice of, the requirements for maintaining enrollment.
See Waterfront Terrace, Inc., DAB No. 2320, at 7 (2010), citing Heckler v. Cmty. Health
Servs. of Crawford County, 467 U.S. 51, 64 (1984) (“As a participant in the Medicare
program, respondent had a duty to familiarize itself with the legal requirements” of the
program.); see also Manor of Wayne Skilled Nursing & Rehab., 2249, at 10-11 (2009)
and Regency on the Lake, DAB No. 2205, at 5-6 (2008) ([F]acilities participating in
7

Medicare had constructive notice of regulations.). Also, as CMS points out, Medicare
suppliers were informed of the accreditation requirement in communications including an
NSC “Dear Supplier” letter dated August 21, 2009. CMS Br. at 4; CMS Ex. 4.

IV. Conclusion

The undisputed facts entitle CMS to summary disposition as a matter of law. I therefore
grant summary judgment in favor of CMS and sustain the revocation of Petitioner’s
supplier numbers.

/s/
Leslie A. Sussan
Board Member

